Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4, 6-10, 13, 17 and 18 are pending in this application. Claims 8 and 13 are currently amended. Claims 2, 4, 6, 7, 9, 10 and 17 were previously presented. Claims 1, 3, 5, 11, 12, 14, 15 and 16 are canceled. Claim 18 is new.

Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 8 is objected to because of the following informalities:  
On line 21, “current I” should be –current I2--.
On line 31, “through the fixed joint” should be –to the fixed joint--.
On line 34, “road rotates” should be –rod rotates--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “the fixed contact is sealed in the cavity in a bellows seal manner, and/or the moving contact is sealed in the cavity in a bellows, slidable or rotatable seal manner”. Claim 8 on which claim 2 depends, recites “a fixed contact, hermetically fixed in the cavity and sealed in the cavity in a bellows seal manner… a moving contact, movably sealed in the cavity in a bellows, slidable seal manner”.  The recitation of “and/or” in claim 2, broadens the interpretation of the dependent claim. Claims 2 needs one or both fixed and moving contacts to be bellows sealed; Claim 8 requires both fixed and moving contacts to be bellows sealed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7-10, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dethlefsen (US4204101A) and further in view of Yanabu (US4434332A) and Filistovich (SU1115121A1; Translation attached).
Regarding claim 8, Dethlefsen teaches  a current breaker (e.g. vacuum interrupter 12 and varistor 20 of hybrid interrupter) (fig.1), consisting of two branches in parallel: a first branch (e.g. branch with vacuum interrupter 12) (fig.1) comprising: a cavity (e.g. cavity inside vacuum interrupter 12) (fig.1) (also refer to column 2 line 49, an evacuated container), wherein one end of a fixed contact (i.e. stationary contact 14) (fig.1) is fixed in the cavity (implicit, as seen in fig.1), and the other end of the fixed contact is connected with an outlet terminal A1 (i.e. terminal 10) (fig.1); and a moving contact (i.e. movable contact 15) (fig.1), movably sealed in the cavity (column 2 line 48, cooperable movable contact 15), wherein one end of the moving contact adjacently abuts against or is in contact with the fixed contact (implicit, as seen in fig.1), and the other end of the moving contact is connected with an outlet terminal A2 (e.g. terminal where moving contact 15 and varistor 20 are connected) (fig.1); and 

wherein when the moving and fixed contacts are closed (this would necessarily be true for the circuit to conduct current under normal operation), a current I1 flows through the moving contact and the fixed contact (this would necessarily be true for the circuit to conduct current under normal operation and choosing the path of least resistance) and no current flows through the second branch (e.g. varistor does not conduct till 100 KV is exceeded) (fig.2) (this would necessarily be true as varistor cannot conduct when contacts are closed, as the voltage across varistor will not be high enough for it to conduct); the moving contact is pulled open for breaking (column 2 lines 64-66, Operating mechanism 16 … opening of contacts 14 and 15) (also refer to, column 3 lines 2-4, mechanism 16 such that it can be operated manually or in response to a fault or some other condition), and the voltage triggers the energy dissipation device to be conducted (e.g. varistor conducts once 100 KV is exceeded) (fig.2) to allow a current I2 to be quickly transferred (column 3 line 15, will begin to conduct in a few nanoseconds) and be cut off by the energy dissipation device (column 3 lines 19-20, varistor 20 will relieve vacuum interrupter 12 of excessive voltage levels) and no current flows through the first branch, thereby completing current breaking (column 3 lines 4-6, vacuum interrupter 12 
wherein when the moving contact is in contact with the fixed contact, the current I between the terminal A1 and the terminal A2 is equal to the current I1 of the fixed contact and the moving contact and no current flows through the second branch (this is necessarily true as varistor is not triggered when voltage across it is low due to closed contacts); and when the moving contact moves away from the fixed contact, the current I is equal to a current 12 of the energy dissipation device and no current flows through the first branch (this is necessarily true as varistor is the path of least resistance and no current can flow through open contacts); and 
Dethlefsen does not teach that the current breaker is for direct current comprising: a liquid arc extinguish chamber for direct current breaking, in which a liquid medium is sealed; a fixed contact, hermetically fixed in the cavity and sealed in the cavity in a bellows seal manner, and a moving contact in a bellows, slidable seal manner; when the moving contact is pulled open for breaking, an arc generated between the moving contact and the fixed contact vaporizes the liquid medium to form a liquid jet; and the liquid jet pushes the arc to move so as to raise an arc voltage; and 
wherein the moving contact is directly connected with one end of a pull rod through a fixed joint; the pull rod is configured to be rotatable along the fixed joint and to drive the moving contact to the fixed joint; the pull rod is substantially perpendicular to the moving contact; and when the pull rod rotates in a clockwise direction against a pivot, the moving contact moves away from the fixed contact horizontally and when the pull road rotates in an 
Yanabu teaches in a similar field of endeavor of current interrupting apparatus, that it is conventional to have a direct current breaker (e.g. vacuum interrupter 5 and non-linear resistor 12 of direct current interrupter 4a) (figs.3&6) (column 8 line 48, oil circuit-type interrupter); a fixed contact (i.e. stationary electrode 44) (fig.6), hermetically fixed in the cavity (i.e. insulating tube 37) (fig.6) and sealed in the cavity in a bellows seal manner, and a moving contact (i.e. movable electrode 43) (fig.6) in a bellows, slidable seal manner (i.e. bellows 40) (fig.6); and 
wherein the moving contact is directly connected with one end of a pull rod (i.e. linkage 34) (fig.6) through a fixed joint (e.g. joint between 63 and 34) (fig.6); the pull rod is configured to be rotatable along the fixed joint and to drive the moving contact to the fixed joint (e.g. motion of 34 as seen in fig.6); the pull rod is substantially perpendicular to the moving contact (implicit, as seen in fig.6); and when the pull rod rotates in a clockwise direction against a pivot, the moving contact moves away from the fixed contact horizontally and when the pull road rotates in an anticlockwise direction (e.g. position of 34 as shown in solid line) (fig.6) against the pivot, the moving contact moves close to the fixed contact horizontally (implicit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the bellows seal manner and pull rod in Dethlefsen, as taught by Yanabu, as it provides the advantage of a means to move the contacts in a circuit breaker safely and with good reliability.
Dethlefsen and Yanabu do not teach that the fixed contact is sealed in a bellows seal manner.

Dethlefsen and Yanabu further do not teach a liquid arc extinguish chamber for direct current breaking, in which a liquid medium is sealed; and when the moving contact is pulled open for breaking, an arc generated between the moving contact and the fixed contact vaporizes the liquid medium to form a liquid jet; and the liquid jet pushes the arc to move so as to raise an arc voltage.
Filistovich teaches in a similar field of endeavor of arc quenching device that it is conventional to have a liquid arc extinguish chamber for direct current breaking (page 5, extinguishing an arc, and is intended primarily for direct current switching), in which a liquid medium is sealed (i.e. liquid extinguishing medium 9) (fig.2); when the moving contact is pulled open for breaking (page 5, actuator 6 opens the contacts 4 and 5), an arc generated between the moving contact and the fixed contact (page 5, arc arises between the contacts) vaporizes the liquid medium to form a liquid jet (page 5, liquid begins to flow radially towards the axis of this gap); and the liquid jet pushes the arc to move so as to raise an arc voltage (page 6, sharp increase in the voltage on the arc).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the liquid arc extinguishing chamber in Dethlefsen and Yanabu, as taught by Filistovich, as it provides the advantage of fast switching times.

Regarding claim 2, Dethlefsen, Yanabu and Filistovich teach the direct current breaker according to claim 8, wherein the fixed contact is sealed in the cavity in a bellows seal manner, and/or the moving contact is sealed in the cavity in a bellows, slidable or rotatable seal manner (Yanabu, i.e. bellows 40) (fig.6)).

Regarding claim 4, Dethlefsen, Yanabu and Filistovich teach the direct current breaker according to claim 2, wherein the pull rod is a metal pull rod or an insulating pull rod (Yanabu, column 7 lines 11-12, electrically insulated connecting rods 63) (Yanabu, column 5 line 67, metallic end plate 38) (implicit, connecting rod 34 is either metal or insulator), and the pull rod is in threaded connection or pin connection with the moving contact (implicit, pin connection as seen in fig.6).

Regarding claim 7, Dethlefsen, Yanabu and Filistovich teach the direct current breaker according to claim 8, wherein the liquid medium comprises water (Filistovich, page 6, The effect of water hammer), plant oil or transformer oil; and the cavity is fully filled with the liquid medium, or a gas gap is reserved (Filistovich, page 5, the liquid medium in the housing … the housing is also filled with gaseous medium).

Regarding claim 9, Dethlefsen, Yanabu and Filistovich teach the direct current breaker according to claim 8, wherein the energy dissipation device comprises an overvoltage limiting module (Dethlefsen, i.e. varistor 20) (fig.1); the overvoltage limiting module includes but is not 

Regarding claim 10, Dethlefsen, Yanabu and Filistovich teach a breaking method using the direct current breaker according to claim 8, comprising the following steps: Step I, closing the moving contact and the fixed contact to allow current to flow through the moving contact and the fixed contact (implicit, normal behavior of current breaker); Step II, pulling open the moving contact for breaking (Dethlefsen, column 3 lines 42-43, after contacts 14-15 … have opened) (Filistovich, page 5, the actuator 6 opens the contacts 4 and 5), vaporizing, by an arc generated between the moving contact and the fixed contact (Filistovich, page 5, an arc arises between the contacts), a liquid medium to form a liquid jet (Filistovich, page 5, liquid begins to flow radially towards the axis of this gap), wherein the liquid jet pushes the arc to move to raise an arc voltage (Filistovich, page 6, sharp increase in the voltage on the arc) (Dethlefsen, column 3 lines 39-40, system transient voltage); and Step III, triggering, by the arc voltage, an energy dissipation device to be conducted to allow the current to be quickly transferred and be cut off by the energy dissipation device (Dethlefsen, column 3 lines 54-65, once the system transient across the vacuum interrupter exceeded about 100 kV … varistor 20 becomes conductive), thereby completing current breaking (implicit).

Regarding claim 13, Dethlefsen, Yanabu and Filistovich teach the direct current breaker according to claim 8, wherein the pull rod is a metal pull rod or an insulating pull rod (column 7 

Regarding claim 17, the method is rejected for the same reasons as stated in claim 10.

Regarding claim 18, Dethlefsen, Yanabu and Filistovich teach the direct current breaker according to claim 8, further comprising an additional liquid arc extinguish chamber connected in parallel with an additional energy dissipation device, wherein the two branches in parallel are connected in series with the additional liquid arc extinguish chamber connected in parallel with the additional energy dissipation device (Yanabu, column 5 lines 58-64, two or more series-connected vacuum interrupters … each of the vacuum interrupters should be connected in parallel with a non-linear resistor).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dethlefsen (US4204101A), Yanabu (US4434332A) and Filistovich (SU1115121A1; Translation attached) and further in view of Watzke (US4390762A).
Regarding claim 6, Dethlefsen, Yanabu and Filistovich teach the direct current breaker according to claim 8, wherein a shell of the cavity is a ceramic shell or a metal shell (Yanabu, i.e. metallic end plates 38 and 39) (fig.6); the fixed contact and/or the moving contact comprise: contacts with arc striking angles (Filistovich, page 5, Contacts 4 and 5 can be solid or hollow 
Dethlefsen, Yanabu and Filistovich do not teach the contacts with transverse-magnetic or longitudinal-magnetic slots; and the fixed contact is made of pure copper, a copper-tungsten alloy or a copper-chromium alloy.
Watzke teaches in a similar field of endeavor of electric vacuum switch, that it is conventional to have contacts with transverse-magnetic or longitudinal-magnetic slots (i.e. slotted contact carrier wall 3) (fig.1); and the fixed contact is made of pure copper, a copper-tungsten alloy or a copper-chromium alloy (column 2 lines 40-42 and 51-53, the contact carrier base 2 and the contact carrier wall 3 are essentially formed of copper … contact ring 4 is formed of a chromium matrix which is saturated with copper).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the magnetic slots in contacts and contact made of pure copper or copper-chromium alloy in Dethlefsen, Yanabu and Filistovich, as taught by Watzke, as it provides the advantage of high quenching reliability with little burning-off along with increased mechanical strength of the contact pieces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rawlins (US2405606A), figs.1&2 shows moving contact 79 connected to pull rod 190.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/05/2022

/Scott Bauer/Primary Examiner, Art Unit 2839